Citation Nr: 0712149	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  03-31 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture of C1.

2.  Entitlement to rating in excess of 20 percent for 
residuals of a left knee fracture with osteoarthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in May 2006.

The veteran submitted VA outpatient treatment records at his 
hearing in May 2006.  He provided a waiver of consideration 
by the agency of original jurisdiction (AOJ) at that time.  

The veteran's case was certified on appeal to the Board in 
June 2006.  He submitted additional medical evidence directly 
to the Board that was received in July 2006.  The evidence 
pertained to the veteran's left knee disability.  He did not 
waive consideration of the evidence by the AOJ.  38 C.F.R. 
§ 20.1304(c) (2006).  However, as the issue for the left knee 
is being remanded, the AOJ will have an opportunity to 
consider the evidence in the first instance.  

The veteran perfected an appeal of a denial of service 
connection for residuals of head trauma to include memory 
loss in March 2004.  He later submitted a statement wherein 
he withdrew the appeal for that issue in September 2004.  
38 C.F.R. § 20.204 (2006).  Accordingly, the issue is not for 
appellate consideration.  

Finally, the veteran's disability rating for his residuals of 
a fracture of C1 was increased to 20 percent by way of a 
rating decision dated in October 1995.  The effective date of 
the increase was January 26, 1994.

The RO denied the veteran's current claim for a rating in 
excess of 20 percent in November 2002.  The rating decision 
listed the effective date for the 20 percent rating as July 
9, 2001.  The RO should review the November 2002 rating 
decision to determine if there is a basis for the change in 
effective date.  If not, the prior effective date should be 
restored.

The issue of a rating in excess of 20 percent for residuals 
of a left knee fracture with osteoarthritis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The residuals of a fracture of C1 are manifested by objective 
evidence of moderate limitation of motion, and muscle spasms 
and subjective evidence of complaints of pain and stiffness.  
The veteran's residuals are not manifested by forward flexion 
of the cervical spine of 15 degrees or less or favorable 
ankylosis of the entire cervical spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
service-connected residuals of a fracture of C1 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5285, 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran's service medical records reveal that he suffered 
a fracture of the posterior portion of the right ring of the 
1st cervical vertebra (C1) as a result of a motor vehicle 
accident (MVA) in May 1968.  The veteran was initially 
treated in two civilian hospitals and then eventually 
transferred to Brooke Army General Hospital, Fort Sam 
Houston, Texas, in June 1968.  The veteran was inpatient 
there until August 1968.  The discharge summary noted that he 
was admitted without neurological symptoms.  The fracture was 
noted as stable at the time of admission.  No additional 
treatment was indicated.  The veteran was given a soft collar 
to wear and range of motion exercises.  The summary noted 
that there were no neurological symptoms at any time.  He was 
discharged with a 60-day profile and as asymptomatic in 
August 1968.  The final diagnosis was a closed fracture of 
the spinous process of the C-1 vertebra, without artery or 
nerve involvement. 

The veteran's separation physical examination did not list 
any residuals from the fracture of C1 in June 1970.

The veteran submitted his initial claim for disability 
compensation in June 1971.  He was granted service connection 
for residuals of the fracture of C1 in July 1971.  He was 
awarded a noncompensable disability rating.

The veteran's disability rating was increased to 20 percent 
by way of an October 1995 rating decision.  The rating was 
based on an evaluation of private and VA treatment records, 
and hearing testimony.  The veteran was noted to have 
complaints of pain when moving his neck and had guarded 
movement.  X-rays of the cervical spine were said to show no 
demonstrable deformity.  

The veteran submitted his current claim for an increased 
rating for his service-connected residuals of a C1 fracture 
in June 2002.  The veteran was afforded a VA examination in 
September 2002.  The veteran complained of a constant 
headache that appeared to be some type of pain spasms that he 
experienced on an intermittent basis.  He denied any weakness 
but said that he experienced stiffness of his neck.  The 
veteran also said that he had some fatigability and lack of 
endurance and would have to sit down and rest at those times.  
He said his condition was constant and not aggravated by 
flare-ups.  The examiner reported that the veteran had 
moderate muscle spasm in the distal branch of the trapezius 
muscle to the left of T4-T6.  There appeared to be a trigger 
point located in the soft tissues at this point.  There was 
mild spasm in the superior branch of the trapezius muscle 
along the left side of the posterior neck as well.

The veteran had a range of motion for the cervical spine of 
flexion to 70 degrees with pain.  He had extension to 10 
degrees.  This movement was done with guarding and noticeable 
pain behavior.  The veteran could flex his neck to the left 
to 15 degrees and to the right to 22 degrees.  He had lateral 
rotation to the left to 50 degrees and to the right to 45 
degrees.  The examiner stated that x-rays revealed no 
evidence of the fracture of C1.  The pertinent diagnosis was 
status post C1 fracture, healed, with mild to moderate 
residuals which included chronic cervicogenic occipitofrontal 
headaches.  

The veteran's claim for an increased rating for residuals of 
his C1 fracture was denied in November 2002.  However, he was 
granted service connection for separate disabilities 
resulting from the May 1968 MVA, to include thoracic strain 
and lumbar strain.  

The veteran was afforded a VA examination to evaluate his 
cervical spine disability in May 2003.  The veteran again 
complained of chronic pain that was a 1-2/10 at any given 
time.  He said that the pain would radiate down his spine to 
a certain extent.  He complained of neck stiffness.  He did 
not have any weakness.  He said that he did experience 
occasional flare-ups that would last for a few seconds.  The 
pain at such times could be as severe as a 7-8/10.  He said 
such exacerbations occurred on a daily basis but lasted only 
a few seconds.  The flare-ups would be precipitated by the 
veteran looking up.  The examiner reported that there was no 
abnormality of the spine noted.  There was no evidence of 
atrophy of the muscles of the neck or shoulders.  The veteran 
was noted to hold his neck in a stiff manner.  The veteran 
was reported to have forward flexion to 70 degrees, extension 
to 15 degrees, left and right lateral flexion to 10 degrees, 
and left and right lateral rotation to 80 degrees.  The 
veteran could not move his neck beyond the noted ranges of 
motion because of pain.  

The examiner said that there appeared to be some spasm of the 
paraspinal musculature in the neck.  There was no tenderness 
on palpation and no appearance of weakness.  No neurological 
deficiency was noted.  The examiner said that there did not 
appear to be any loss of height of the vertebra due to the 
previous fracture.  The examiner noted that the x-ray of the 
cervical spine from September 2002 showed no evidence of a 
fracture.  The diagnosis was chronic cervical pain associated 
with chronic occipital headaches with a known history of 
trauma to the cervical spine.  The examiner stated that the 
condition caused the veteran moderate functional impairment 
and caused interference with his usual occupational activity.

The veteran perfected his appeal of the denial of a rating 
increased for his cervical spine disability in September 
2003.  He indicated a desire for a local hearing at the time.  
Associated with the claims folder is a report of an informal 
conference report with a Decision Review Officer (DRO) in 
September 2004.  The veteran elected to have a new 
examination in lieu of a hearing.

The veteran was afforded an examination in October 2004.  The 
veteran was seen by the same VA examiner that had examined 
him in September 2002 and May 2003.  The veteran complained 
of constant pain in his neck that he said was a 3/10 in 
intensity.  The pain was located in the back of the neck and 
would radiate down into the left shoulder and/or the spine.  
He said that he would have flare-ups where the pain would be 
a 7-8/10 several times during the day that would last for a 
few seconds.  He said the flare-ups would be precipitated by 
certain movements of the neck.  They would be alleviated if 
he remained still and did not move his neck.  The examiner 
reported that the veteran complained of occasional weakness 
in both hands, and occasional numbness in the left 4th and 5th 
fingers.  The veteran was noted to be employed full time.  He 
had not lost any time at work as a result of his cervical 
spine disability.  

The examiner reported that the veteran presented with his 
head tilted slightly as a result of the left shoulder being 
lifted up.  The veteran was said to have a forward flexion of 
the cervical spine to 45 degrees, extension to 30 degrees, 
left and right lateral flexion to 10 degrees and left and 
right lateral rotation to 60 degrees.  There was no change in 
the range of motion after repetitive activity.  There was 
some aggravation of discomfort.  The examiner said that pain 
was the main limiting factor to the range of motion, as well 
as spasm in the trapezius muscle.  The examiner said that the 
veteran had tenderness and spasm in the right trapezius 
muscle.  There was no identification of any neurological 
impairment related to the veteran's C1 fracture.  The 
examiner stated that x-rays of the cervical spine were 
completely normal and showed no evidence of any fracture.  
The examiner said that the veteran had chronic cervical 
sprain, with a history of fracture of C1 without any 
radiographic evidence of the fracture at present.  

The veteran and his spouse testified at a Travel Board 
hearing in May 2006.  The veteran testified that he 
experienced stiffness in his neck.  He said that his neck 
would hurt if he turned his head.  The veteran also stated 
that his neck caused severe headaches and that he had told 
his doctors that his neck caused the headaches and to cause 
his shoulder to feel like there was a heavy weight on it.  
The veteran testified that he experienced flare-ups on a 
daily basis.  He again said that his neck caused him to have 
blinding headaches.  

Associated with the claims folder, since the submission of 
the veteran's claim in June 2002, are VA treatment records 
for the period from November 1999 to June 2006.  The records 
reflect only isolated instances of evaluation of complaints 
of neck pain.  The records do reflect complaints of, and 
treatment for, headaches, during the above years.  

As noted in the Introduction the veteran submitted VA 
treatment records directly to the Board in July 2006.  The 
records pertained to the veteran's left knee disability and 
made no mention of the cervical spine disability.  



II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 26, 2003.  68 Fed. Reg. 
51,454.  This change amended all of the diagnostic codes used 
to evaluate disabilities of the spine.  New rating criteria 
were also implemented.

The RO has applied the change in regulations in adjudicating 
the veteran's claim.  The RO used the new regulations in 
assessing his disability level in supplemental statements of 
the case (SSOCs) issued in December 2004, and April 2006, 
respectively.  As the veteran has been apprised of the new 
regulations and afforded an opportunity to comment or submit 
additional evidence on his behalf, there is no prejudice to 
the veteran in the Board's review of his claim under the 
three sets of criteria.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The Board notes that the veteran was last afforded a VA 
Compensation and Pension (C&P) examination to evaluate the 
residuals of his cervical spine disability in October 2004.  
However, there are VA treatment records associated with the 
claims folder dated to June 2006 that provide an opportunity 
to evaluate the status of the veteran's disability beyond the 
last examination report.  Accordingly, no new examination is 
required.  


Regulations in Effect Prior to September 22, 2002.

In this case the veteran's cervical spine disability is 
currently rated as 20 percent disabling for residuals of a 
fractured vertebra at C1 under Diagnostic Code 5285.  38 
C.F.R. § 4.71a (2002).  Diagnostic Code 5285 provides the 
rating criteria for residuals of a fractured vertebra and 
specifically provides that residuals of a fractured vertebra 
without cord involvement, but with abnormal mobility 
requiring a neck brace (jury mast) warrant a 60 percent 
rating.  Otherwise, residuals of a fractured vertebra should 
be rated in accordance with definite limited motion or muscle 
spasm, adding a separate 10 percent rating for demonstrable 
deformity of vertebral body.  Id.  

The veteran has been rated at the 20 percent disability 
level, based on limitation of motion, since October 1995.  
The evidence of record does not demonstrate any deformity of 
a vertebral body from the fracture in service.  Thus no basis 
for adding a separate 10 percent rating for demonstrable 
deformity exists.

The Board notes that, prior to September 2003, there was no 
specific measure of the range of motion of the cervical spine 
included in the regulations used to evaluate disabilities of 
the spine.  However, range of motion measurements were added 
with the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2006) (normal range of motion is from zero 
to 45 degrees for forward flexion, extension and lateral 
flexion, while zero to 80 degrees is normal for rotation).  
While the substantive change in regulations from September 
2003 cannot be used to evaluate the veteran's level of 
disability prior to the change, the range of motion 
measurements from Plate V are instructive in understanding 
the given range of motion measurements and how they relate to 
the terms used in the earlier rating criteria-"moderate" or 
"severe."

Diagnostic Code 5290 provides for disability evaluations 
based upon limitation of cervical spine motion.  A 20 percent 
rating is assigned for moderate limitation of motion.  A 30 
percent disability evaluation is warranted for severe 
limitation of motion.  The 30 percent level is the maximum 
rating available for disability due to limitation of cervical 
spine motion.  38 C.F.R. § 4.71a (2002).

The results of the VA examinations in September 2002, May 
2003 and October 2004 show that the veteran had essentially a 
full range of motion for flexion.  He was shown to be limited 
in extension and his lateral flexion.  He also had limitation 
of rotation demonstrated in September 2002 and October 2004 
but had full rotation in May 2003.  

The outpatient treatment records do not reflect evidence of 
additional treatment for his cervical spine disability other 
than noting his complaints of pain and headaches.  There is 
no evidence of a symptomatology other than that noted in the 
examination reports.

The findings on the examinations from September 2002 and 
October 2004 are consistent.  The results of the May 2003 
examination show a greater range of motion for rotation but 
are otherwise consistent with the other examinations in the 
range of motion measurements and subjective complaints voiced 
by the veteran.  The veteran does have muscle spasms on 
examination with complaints of neck stiffness.  He does have 
limitation of motion with pain.  His testimony noted the same 
complaints.  The veteran does not have severe limitation of 
motion, based on the examination reports, which recorded 
motion to at least 45 degrees upon forward flexion, 10 
degrees upon extension, 10 degrees upon flexion to the right 
and left, 50 degrees upon lateral ration to the left and 45 
degrees to the right.  Accordingly, a rating in excess of 20 
percent is not warranted under the prior regulations.

The Board has considered all potentially applicable 
diagnostic codes.  In this regard, there is no evidence of 
cervical spine ankylosis to warrant consideration of an 
increased rating under either Diagnostic Code 5286 or 
Diagnostic Code 5287.  The Board has also considered the 
veteran's case for a possible increase under Diagnostic Code 
5293 for IVDS.  However, there is no evidence to show that 
the veteran has IVDS of the cervical spine.  Accordingly, 
there is no basis to consider the veteran's claim for an 
increased rating under Diagnostic Code 5293.  38 C.F.R. 
§ 4.71a (2002).


Increased Rating Under Regulations
in Effect After September 23, 2002, and Prior to September 
26, 2003

The change in regulations effective from September 23, 2002, 
was limited to the criteria used to evaluate disabilities 
involving IVDS.  As the Board has already concluded that 
there is no basis to evaluate the veteran's service-connected 
disability as IVDS, the amended regulations are not for 
application in this case.  

Increased Rating Under
Regulations in Effect After September 26, 2003

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2006).  Other than a disability involving IVDS, the 
different disabilities are evaluated under the same rating 
criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) the criteria provides:  with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  A 30 percent rating is for consideration 
if forward flexion of the cervical spine is limited to 15 
degrees or less, or there is favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for unfavorable ankylosis of the entire cervical 
spine.  A 50 percent evaluation will be assigned where there 
is evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  Id. 

In addition, several notes outline additional guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following:  difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

Plate V provides a pictorial of the normal range of motion 
for the cervical and thoracolumbar spine.  See 38 C.F.R. 
§ 4.71a.

In evaluating the veteran's cervical spine disability in 
light of the new criteria, the Board finds that there is no 
basis for an increased rating.  The veteran has consistently 
demonstrated forward flexion greater than 15 degrees and 
there is no evidence of favorable ankylosis of the cervical 
spine to grant a 30 percent rating.  There is no evidence of 
unfavorable ankylosis of the entire cervical spine, to 
satisfy the criteria for a 40 percent rating.  Nor does the 
veteran satisfy the rating criteria for either the 50 or 100 
percent ratings.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2006).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  

In this case, the veteran has complained of pain in his neck 
and shoulder area with flare-ups that occur several times a 
day but last only last for a few seconds.  There is no 
atrophy of the muscles on examination.  Objectively, the 
veteran has been noted to have limitation of motion with pain 
as recorded in the VA examination reports.  Subjectively, he 
has complaints of constant pain and stiffness in the neck.  

The veteran's complaint of pain is contemplated in his 
current 20 percent disability.  There is no objective 
clinical indication that the veteran's symptoms result in 
functional limitation to a degree that would support a rating 
in excess of the current 20 percent disability rating under 
Diagnostic Codes 5285-5290, Diagnostic Code 5235, or any 
other possibly applicable spinal disability diagnostic code.  
Under the criteria for evaluation of the veteran's cervical 
spine disability, which is now in effect, the veteran clearly 
does not meet the criteria for the next higher 30 percent 
evaluation which would require competent clinical evidence 
demonstrating that forward flexion of the cervical spine was 
limited to 15 degrees or less (or that he had favorable 
ankylosis (complete bony fixation) of the entire cervical 
spine). 

Finally, the Board finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case.  
38 C.F.R. § 3.321(b)(1) (2006).  Specifically, there is no 
evidence of frequent hospitalization or marked interference 
with employment that would suggest that the veteran is not 
adequately compensated by the regular schedular standards.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  The veteran 
reported that he had not lost any time from work as a result 
of his cervical spine disability at the time of his October 
2004 examination.

The veteran was granted a total disability evaluation based 
on individual unemployability (TDIU) in August 2005.  This 
grant was based on the veteran's combined disabilities, to 
include his headaches, cervical, thoracic, and lumbar spine 
disabilities, and bilateral knee disabilities.  The evidence 
of record does not demonstrate that the manifestations of the 
cervical spine disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.

Accordingly, in view of the above, entitlement to a rating in 
excess of 20 percent for residuals of a fracture of C1 is not 
warranted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
rating in excess of 20 percent for residuals of the veteran's 
C1 fracture.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  In general, such notice is to be 
provided to the claimant prior to an adverse adjudication.

In the present case, the veteran submitted his claim in June 
2002.  His claim was denied in November 2002.  

The RO wrote to the veteran in December 2003.  The veteran 
was apprised of the evidence needed to substantiate his claim 
for an increased rating.  He was advised of the evidence 
already of record.  He was informed what evidence VA would 
obtain and what evidence he should submit, or request 
assistance in obtaining from VA.  It is unclear from the 
record whether the appellant was explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
clam.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence as the December 2003 letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  Moreover, the veteran 
responded to the AOJ's letter in January 2004 and advised, as 
he had previously, that his treatment had been at two VA 
facilities and the evidence should be requested from those 
facilities.  The veteran responded to several additional 
items of correspondence from the RO and always identified 
possible pertinent evidence as being at either of the two VA 
facilities. 

Additional evidence was developed, including a VA 
examination.  The veteran's claim was readjudicated by way of 
SSOCs issued in December 2004 and April 2006.  Accordingly, 
any prejudice resulting to the veteran by not providing him 
with VCAA notice prior to the initial rating decision was 
cured by issuing a VCAA notice followed by readjudication of 
his claim.  

The RO also provided the veteran with notice as to how 
disability ratings and effective dates are assigned, as 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
in April 2006.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA and Dingess.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e) (2006).  This section of the VCAA 
and regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.

The RO obtained VA treatment records from several facilities 
identified by the veteran.  The veteran was afforded three VA 
examinations.  He also testified at a Travel Board hearing.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence. Therefore, the Board finds that the VA has complied 
with the spirit and the intent of the duty-to- assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).



ORDER

Entitlement to rating in excess of 20 percent for residuals 
of a fracture of C1 is denied.


REMAND

The veteran is also seeking entitlement to a rating in excess 
of 20 percent for residuals of a left knee fracture with 
osteoarthritis.  The service medical records show that the 
veteran suffered a traumatic avulsion of the fibular 
collateral ligament of the left knee in November 1966.  The 
injury occurred when he was struck by an automobile.  The 
veteran underwent surgical repair of the ligament at that 
time.  

The veteran was granted service connection for residuals of 
the repair to the lateral collateral ligament of the left 
knee in July 1971.  He was assigned a noncompensable 
disability rating.  His disability was evaluated under 
Diagnostic Code 5257, a diagnostic code used to evaluate 
impairments involving instabilities of the knee.

The veteran was examined in June 1988.  The examiner reported 
that there was evidence of anterior cruciate laxity in the 
left knee.  The veteran's disability rating was increased to 
10 percent in August 1988.  His disability continued to be 
rated under Diagnostic Code 5257.

The veteran was again examined in September 1990.  He had a 
full range of motion at that time.  The medial and collateral 
ligaments were said to be relatively stable with a 
questionable jog stressing the lateral ligament.  The 
cruciate ligament was said to show slight laxity.  The 
veteran's disability rating for his left knee was increased 
to 20 percent in October 1990.  The veteran's left knee was 
rated under Diagnostic code 5257.  The effective date for the 
increase was March 12, 1990.

The veteran submitted his current claim for an increased 
rating in June 2002.  He was afforded a VA examination in 
September 2002.  No laxity of the knee was found on 
examination.  The veteran was noted to have a range of motion 
from 0 to 105 degrees.  In addition, there was x-ray evidence 
of mild osteoarthritis.

The RO denied an increased rating for the veteran's left knee 
disability in November 2002.  However, the RO used different 
diagnostic codes to rate the disability.  Instead of 
Diagnostic Code 5257, the RO used Diagnostic Codes 5010-5262.  
Diagnostic Code 5010 pertains to disabilities involving 
traumatic arthritis and Diagnostic Code 5262 relates to 
evaluating disabilities involving impairment of the tibia and 
fibula.  38 C.F.R. § 4.71a (2006).  The RO also listed the 
effective date for the 20 percent rating as July 9, 2001.

The rating decision did not provide any explanation for the 
change in the diagnostic code used to rate the veteran's 
disability.  The Board notes that the assignment of a 
particular diagnostic code to evaluate a disability is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The change in diagnostic codes may be appropriate in light of 
the examination findings from September 2002.  However, an 
explanation should be provided to account for the change.  
This is made more important in light of opinions from VA's 
General Counsel that allow for separate disability ratings 
for knee disabilities involving instability (Diagnostic Code 
5257), and those involving arthritis/limitation of motion of 
the knee.  On remand the RO should provide a basis for the 
change in diagnostic code.  

Further, the Board is unable to discern a basis for the 
change in the effective date for the 20 percent rating.  The 
veteran's 20 percent rating was previously effective from 
March 12, 1990.  This effective date was noted on a prior 
rating decision of record from February 2002.  It is not 
apparent from the record why a change in the effective date 
was warranted at the time of the November 2002 rating 
decision.  The RO must provide an explanation for the change 
in the effective date for the 20 percent rating or ensure 
that the correct effective date is listed on future rating 
decisions.

The veteran was last examined for his claim for a rating in 
excess of 20 percent for his left knee disability in October 
2004.  The veteran has submitted additional evidence since 
that time that would indicate a change in his disability 
status.  

In particular the veteran submitted VA treatment records at 
the time of his hearing in May 2006.  The records show that 
he was seen in April 2006 with complaints of knee pain.  He 
was found to have severe chondromalacia.  

The veteran submitted additional records to the Board in July 
2006.  They related to outpatient treatment provided in June 
and July 2006.  An entry dated July 13, 2006, reported that 
the veteran had received steroid and Marcaine injection into 
the trigger point for potential ilio-tibial band friction 
syndrome with temporary relief.  The examiner noted that a 
magnetic resonance imaging (MRI) study of January 2006 
suggested an abnormality in the body of the later meniscus.  
The examiner was going to recommend arthroscopic evaluation 
of the left knee.  

The later treatment records document complaints and findings 
of increased problems with the left knee.  It is also likely 
that the veteran had at least exploratory surgery on his left 
knee.  Accordingly, a new examination is required to assess 
the status of the veteran's left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left knee 
disability since April 2006.  After 
securing the necessary release, the RO 
should obtain these records.  In any 
event, the RO should obtain any existing 
VA treatment records dated since April 
2006.  

2.  The RO should review the rating 
decision of November 2002 to ensure the 
correct effective date is listed.

3.  The veteran should be afforded a VA 
orthopedic examination to assess the 
current status of his left knee 
disability.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examination report should indicate 
whether there is recurrent subluxation 
or lateral instability of the left knee 
(and if so, whether it is slight, 
moderate, or severe).  The examiner 
should report the ranges of left knee 
flexion and extension.  The examiner 
should state whether the left knee 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination or pain.  These 
determinations should be expressed in 
terms of the degree of additional 
range-of-motion loss due to any 
weakened movement, excess fatigability, 
incoordination, or pain.  All indicated 
tests and studies are to be performed.  
The examiner should review the results 
of any testing prior to completion of 
the report.  A complete rationale for 
all opinions expressed should be 
provided.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
In so doing, the RO should provide an 
explanation for the change in diagnostic 
code used to evaluate the veteran's left 
knee disability.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


